Title: From George Washington to Elias Boudinot, 7 June 1783
From: Washington, George
To: Boudinot, Elias


                  
                     Sir
                     Head Quarters Newburgh June 7th 1783
                  
                  It is with great pleasure I refer to the consideration of Congress the observations contained in the enclosed Memorial, which was at my insistence put into my hands by Major Genl DuPortail for that purpose—And I am happy to observe that the more attention will be due to the sentiments expressed by that General Officer, because they appear not only to be the production of a well-informed mind, and the result of much experience, aided by great professional knowledge, but because they seem also to be dictated by a disinterested zeal for the future tranquility & happiness of the United States.
                  Regarding the principles of defence on which General DuPortail has particularly treated, in a very important point of light; I cannot help recommending a proper consideration of them, in the adoption of a Peace Establishment—so far as they may be found practicable with our means, & applicable to our local circumstances—For altho the subjects proposed are undoubtedly of very great & immediate consequence, & require that something should be done without delay.  Yet how far we are able at this time to enter into extensive arrangements for the fortification of Posts & Harbours, and the establishment of Military Academies &c. must be submitted to the wisdom of Congress, & rest upon their decision.
                  But with regard to the proper positions to be occupied by us on the frontier, I must take the liberty to observe, that however just (under other circumstances), the sentiment might have been, that our frontier Posts ought not to be extended to the extreme boundaries of the united States—yet it appears to me that as there are Forts already built at Oswego, Niagara & Ditroit which will be surrendered into our hands, that we ought in the first Instance to occupy those in preference to any others—especially as our Posts thus established will fix the authority of the United States throughout the western Country, more firmly, and perhaps with less expence, than could be effected by any other Arrangement.
                  And here I beg permission (in case this plan should be adopted) to remind Congress of the ideas suggested in my Letter of the 3d of May, respecting occupying the Posts now in possession of the British at the moment they shall be evacuated by them, lest they may be burned or destroyed by the Savages or others, of which I expressed my apprehensions very fully in the letter before alluded to. I have the honor to be 
                  
               